Title: From Thomas Jefferson to James Monroe, 23 June 1792
From: Jefferson, Thomas
To: Monroe, James



Dear Sir
Philadelphia. June 23. 1792.

Supposing the particulars of the New York election interesting to you, I will give you a statement of the votes, as follows.



Clinton
Jay


Suffolk
  481.
228


Queen’s county
  532
288


King’s county
  244
92


City & County of N.Y.
  603
739


Orange
  551
80


Dutchess
  751
945


West-Chester
  347
824


Richmond
  106.
4


Ulster
  947
654


Columbia
1303
717


Renslaer
  404
717


Washington
  758
471


Saratoga
  405
461


Albany
  444
1178


Montgomery
  306
424


Herkimer
  247
401


Ontario
   28
92



8457
8315


 On the result of these votes, Clinton was declared elected. The Canvassers set aside the votes of the county of Otsego, where Jay had about 850. and Clinton 150. which would have given a majority to Jay. The reason of setting them aside was that the election was held by the sheriff of the last year, the new one not being yet qualified. The Jayites say he was sheriff de facto, and therefore his proceedings, being in favor of public right, are valid: and that it was Clinton’s fault that there was not a new sheriff. 
The Clintonians answer that a new commission had been in good time delivered to Judge Cooper, the Bashaw of Otsego, and furious partisan of Jay, who finding the ex-sheriff strongly in favor of Jay, and the new one neutral, kept the commission in his pocket: they say that had all the good votes set aside for irregularity in all the counties, been admitted, Clinton has a majority, that in Otsego particularly far the greater part were the votes of persons unqualified. For instance, in the town of Otsego where were only 18. qualified voters, upwards of 500. votes were recieved for Mr. Jay.—Among the attacks on Clinton has been an endeavor to prove him concerned in Mc.Comb’s great purchase. They therefore took Mc.Comb’s deposition. He swore that Clinton was not, as far as he knew or believed, concerned in that purchase:  but that in a purchase he made of ten townships of 10. miles square each on the St. Lawrence, he had partners, to wit, Genl. Schuyler, Renslaer his son in Law, Colo. Hamilton, Genl. Knox, Ogden, and two or three others whose names I forget.—Upon the whole it seems probable that Mr. Jay had a majority of the qualified voters, and I think not only that Clinton would have honored himself by declining to accept, and agreeing to take another fair start, but that probably such a conduct would have ensured him a majority on a new election. To retain the office when it is probable the majority was against him is dishonorable. However there is no symptom of his refusing the office on this election and from the tumultuous proceedings of Mr. Jay’s partizans, it seems as if the state would be thrown into convulsions. It has silenced all clamour about their bankruptcies.—Brandt is arrived here.—Nothing else new or interesting but what the papers will give you. My best affections to Mrs. Monroe, and believe me to be Dear Sir your sincere friend & servt.

Th: Jefferson

